Citation Nr: 1100426	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-27 101	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction with 
depressive features, currently evaluated as 50 percent disabling. 

2. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from December 1966 to December 
1968.  

Historically, a January 1973 Board decision denied entitlement to 
increased ratings for multiple service-connected disorders, 
including denying a rating in excess of 30 percent for service-
connected anxiety reaction, and also denied a TDIU rating.  

A September 1992 rating decision denied an increased rating for 
the Veteran's service-connected psychiatric disorder and 
entitlement to a TDIU rating.  He filed a notice of disagreement 
(NOD) in November 1994 and was notified by the RO in August 1995 
that the NOD was untimely.  However, later in August 1995, he in 
turn filed an NOD to the determination of timeliness.  After a 
Statement of the Case (SOC) was issued in February 1996 
addressing the timeliness of the putative NOD in November 1994, 
the Veteran withdrew his appeal in a VA Form 9 of February 1996. 

The Veteran did not appeal rating decisions of September 1999, 
December 1999, and July 2003 which denied entitlement to a TDIU 
rating.  

An October 2005 Board decision granted an increase from 30 
percent to 50 percent for the service-connected anxiety reaction 
with depression, and that decision was effectuated by a November 
2005 rating decision which assigned a 50 percent rating for the 
service-connected psychiatric disorder, effective February 12, 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions in September 2006 and January 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which, respectively, 
denied a TDIU rating and a rating in excess of 50 percent for an 
anxiety reaction with depressive features.  

The Veteran filed a notice of disagreement (NOD) in October 2006 
to the September 2006 denial of service connection for diabetes 
mellitus, type II, and a TDIU rating and both issues were 
addressed in the December 2006 statement of the case (SOC).  
After filing a substantive appeal, via VA Form 9, in January 
2007, the Veteran withdrew his claim for service connection for 
diabetes mellitus, type II, in April 2007 stating that he was not 
currently diagnosed as having diabetes mellitus, type II. 

In April 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO, a transcript of which is 
on file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for anxiety reaction with 
depression, rated 30 percent disabling since December 3, 1968, 
and a 50 percent disabling since February 12, 1996.  He is also 
service-connected for residual fragment wounds of the right 
scapula and posterior arm, rated 30 percent disabling; residual 
fragment wound of the right buttock and posterior iliac crest, 
rated 20 percent disabling; residuals of a fragment wound of the 
left thigh, rated 10 percent disabling; residuals of a fragment 
wound of the posterior aspect of the neck, rated 10 percent 
disabling; and noncompensable evaluations are assigned for 
tonsillitis and a residual surgical scar of the abdomen.  He has 
had a combined disability evaluation of 70 percent, effective 
since123, 1968, and 80 percent since February 12, 1996. 

On VA psychiatric examination in January 2008 it was noted that 
the Veteran had auditory hallucinations.  The diagnoses were a 
generalized anxiety disorder and chronic residual schizophrenia.  
It was opined that the Veteran's "psychotic symptoms 
overshadowed any other psychiatric symptoms the Veteran might be 
exhibiting at the present time" and that the two "diagnoses 
[were] two separate and distinct entities with no relation to one 
another."  His current Global Assessment of Functioning (GAF) 
score was 60.  

In November 2010 the Informal Hearing Presentation the Veteran's 
service representative waived initial RO consideration of 
additional evidence which had been submitted after certification 
of the appeal to the Board.  It was argued that the recent VA 
examiner had not provided a rationale for the opinion that the 
psychotic symptoms were separate from the service-connected 
generalized anxiety disorder, citing Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  It was requested that the case be 
remanded in order for the recent VA examiner to provide a 
rationale for the opinion.  It was further argued that should the 
Veteran be entitled to a 100 percent schedular rating based on 
auditory hallucinations, that he met the criteria for a TDIU 
rating.  The Board construes this to be a claim for service 
connection for schizophrenia.  

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The VCAA notice 
was intended to be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, an error in failing to afford a preadjudication 
notice (timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 499 F.3d 
at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  

Here, the Veteran was provided VCAA notice as to his claims for 
service connection for diabetes mellitus, type II, and for a TDIU 
rating by RO letter in May 2006, prior to the initial 
adjudication of those claims in September 2006. 

However, no VCAA notice was given as to the claim for an 
increased rating for the service-connected anxiety reaction with 
depressive features prior to the January 2008 rating action which 
denied that benefit.  As to this, the Board notes that the VCAA 
notice requirements in a claim for increase include notice of the 
type of evidence needed to substantiate a claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), 
vacated by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 
2009).  The Veteran was given the notice required by Vazquez-
Flores, Id., by RO letter of June 2008 which also informed him of 
how VA determined the degree of disability and effective date of 
disability, in compliance with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

However, the Veteran was not informed of what evidence was needed 
to substantiate the claim for an increased rating and what 
portion thereof VA will obtain, and what portion the claimant is 
to provide.  While the governing VCAA regulations were cited in 
the August 2008 SOC, there was no subsequent readjudication of 
the claim for an increased rating which would have made such 
notification a compliant VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  

Thus, VCAA complaint notice as to the claim for a rating in 
excess of 50 percent for the service-connected anxiety reaction 
with depressive features is required.  

Also, since the adjudication of the implicit claim for service 
connection for schizophrenia may have an impact upon any rating 
to be assigned for the service-connected psychiatric disorder and 
whether a TDIU rating should be granted, this claim (service 
connection for schizophrenia) must be decided by the RO prior to 
adjudicating the claims for an increased rating for the service-
connected psychiatric disorder and for a TDIU rating.  

For this purpose, further examination of the Veteran is needed.  

Lastly, with respect to the claim for a TDIU rating, the Board 
notes that at the April 2007 hearing before a Decision Review 
Officer (DRO) the Veteran testified that he was neither in 
receipt of Social Security Administration (SSA) disability 
benefits nor had he ever filed a claim for such benefits, 
although he was now also being treated for colon cancer. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and 
his representative with VCAA compliant notice 
and inform him of what evidence was needed to 
substantiate the claim for an increased 
rating and what portion thereof VA will 
obtain, and what portion the claimant is to 
provide.  

2.  The RO/AMC should also provide the 
Veteran and his representative with VCAA 
compliant notice as to the claim for service 
connection for schizophrenia which should 
include information concerning what evidence 
was needed to substantiate that claim on the 
basis of (1) inservice incurrence, (2) 
manifestation of that disorder 
(schizophrenia) within one year after the 
Veteran's December 1968 discharge from 
service, (3) that it is proximately due to or 
the result of the service-connected anxiety 
reaction with depressive features, or (4) is 
aggravated by the service-connected anxiety 
reaction with depressive features.  

Also, the notice should inform him of what 
portion of the evidence needed to 
substantiate the claim VA will obtain, and 
what portion the claimant is to provide.  The 
notice should also provide the information 
required by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (that the 
five elements of a claim for service 
connection are: (1) veteran status; (2) 
existence of a disability; (3) a connection 
between the veteran's service and the 
disability; (4) degree of disability; and (5) 
effective date of the disability). 

3.  Afford the Veteran a psychiatric 
examination for the purposes of determining 
the extent and severity of his service-
connected psychiatric disorder as separate 
and distinct from his nonservice-connected 
schizophrenia and also for the purpose of 
determining (1) whether his current 
schizophrenia had it onset during or is 
otherwise related to the Veteran's military 
service; (2) whether schizophrenia manifested 
within the first year after his military 
discharge in December 1968; (3) whether it is 
proximately due to or the result of the 
service-connected anxiety reaction with 
depressive features, either alone or in 
conjunction with other service-connected 
disorders, and (4) whether it is aggravated 
by the service-connected anxiety reaction 
with depressive features, either alone or in 
conjunction with other service-connected 
disorders.  

The examiner is requested to review all pertinent 
records associated with the claims file, 
particularly service treatment records.  The 
examiner is requested to render opinions as to (1) 
whether it is as likely as not (i.e., a 50 percent 
chance of probability) that the Veteran's current 
schizophrenia had it onset or is otherwise related 
to the Veteran's military service; (2) whether it 
is as likely as not (i.e., a 50 percent chance of 
probability) that schizophrenia manifested within 
the first year after his military discharge in 
December 1968; (3) whether it is as likely as not 
(i.e., a 50 percent chance of probability) that the 
schizophrenia is proximately due to or the result 
of the service-connected anxiety reaction with 
depressive features, either alone or in conjunction 
with other service-connected disorders; and (4) 
whether it is as likely as not (i.e., a 50 percent 
chance of probability) that schizophrenia is 
aggravated by the service-connected anxiety 
reaction with depressive features, either alone or 
in conjunction with other service-connected 
disorders, and if so the degree of aggravation.  

The examiner is asked to consider that the 
term "as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely than not, and as 
likely as not, support the contended causal 
relationship; whereas, less likely than not 
weighs against the claim.  

Also, the extent and current severity of all 
psychiatric disorders that the Veteran now 
has should be evaluated.  In doing so, the 
examiner should attempt, if possible, to 
determine the separate degrees of impairment 
for rating purposes due to the service-
connected psychiatric disorder from the 
degree of impairment due the schizophrenia.  

Based on examination findings and a review of the 
claims folder, the examiner should specifically answer 
the following questions:

Is the Veteran's service-connected psychiatric 
disorder productive of occupational and social 
impairment, with deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); and an inability to 
establish and maintain effective relationships? 

Is the Veteran's service-connected psychiatric 
disorder productive of total occupational and 
social impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; and memory loss for names of close 
relatives, own occupation, or own name?

Finally, the other examiner must offer an 
opinion as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not (50 percent or greater 
probability) that any of the Veteran's 
service-connected disabilities- either alone 
or together with other service-connected 
disabilities, render(s) the Veteran unable to 
secure or retain substantially gainful 
employment.  

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If a 
requested opinion(s) cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

Since it is important "that each disability be 
viewed in relation to its history[,]" 38 C.F.R. § 
4.1, copies of all pertinent records in the claims 
file or, in the alternative, the claims file, must 
be made available to the examiner for review.  

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

4.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, review the claims file.  If 
any development is incomplete, including if 
the examination report does not contain 
sufficient information or responses to the 
questions posed, take corrective action 
before readjudicating the claims.  38 C.F.R. 
§ 4.2 (2010).  

6.  After the above action is completed, the 
RO should adjudicate the claim for service 
connection for schizophrenia.  In 
adjudicating that claim the RO should address 
whether such disability was incurred during 
active service, or manifested within one year 
of the Veteran's military discharge in 
December 1968, and whether it is proximately 
due to or the result of the service-connected 
anxiety reaction with depressive features, 
either alone or in conjunction with other 
service-connected disorders, or is aggravated 
by the service-connected anxiety reaction 
with depressive features, either alone or in 
conjunction with other service-connected 
disorders.  

If the claim for service connection for 
schizophrenia is denied, take the appropriate 
steps which are procedurally required, 
including notify the Veteran and his 
representative of how to initiate and perfect 
an appeal from any such adverse 
determination.   

The Veteran and his representative are hereby 
notified that if service connection for 
schizophrenia is denied and they do not 
initiate an appeal by filing an NOD, and 
perfecting the appeal by filing a substantive 
appeal after the issuance of an SOC, the 
Board will not have jurisdiction over this 
matter.  

7.  Also, readjudicate the claim for an increased 
rating for service-connected anxiety reaction with 
depressive features and the claim for a TDIU 
rating.  

The RO should inform the Veteran of the elements 
of a claim for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) and permit him the full 
opportunity to supplement the record as desired.  

If these decisions remain adverse to the Veteran, 
furnished the Veteran and his representative a 
supplemental statement of the case (SSOC) and 
return the case to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


